DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of (i) treating AERD in a human patient (claim 20); in the reply filed on 9/8/2022 is acknowledged.
Claims 23-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/8/2022.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the terms Anboxan®, Accolate®, Singulair®, Zyflo®, Aerobid®, Asmanex®, Azmacort®, Dulera®, Flovent®, Pulmicort®, Symbicort®, Symbicort®, Qvar®, Xolair®, which are each a trade name or a mark used in commerce, has been noted in this application. Each term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by ClinicalTrials.gov (“Trial to Determine the Safety of Oral Ifetroban in Patients With a History of Aspirin Exacerbated Respiratory Disease”; First Posted: 2014 Aug 13; ClinicalTrials.gov Identifier: NCT02216357; https://clinicaltrials.gov/ct2/show/NCT02216357; accessed 1/12/2017; IDS reference 15) (NCT02216357).
NCT02216357 indicates the clinical trial was first posted 8/13/2014, establishing this study was published and alternatively known in the art on this date.
NCT02216357 teaches patients with Aspirin Exacerbated Respiratory Disease (AERD) receiving treatment with ifetroban.  In the Active Comparator: Ifetroban, Oral Capsule; which uses: Ifetroban, Oral Capsule; 200 mg per dose (four - 50 mg capsules), once per day on Study Days 1, 2, and 3.  Thus, the oral daily dose of 200 mg/day reads on each of the ranges of claims 1, 4, 5, and 6, clearly anticipating these claims.  
Regarding claim 21, while the clinical trial does not state what blood levels were achieved by the dose of the specific thromboxane receptor antagonist ifetroban, the Examiner notes that this claim does not require any step/manipulation.  Thus, the plasma dose is construed as characteristic of the dose recited in independent claim 21, the dosed taught by this clinical trial being administered.
MPEP 2112.01 indicates when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed inherent.  Because the amount required by claim 1 is taught, the serum levels of claim 2 are presumed to be characteristic of the same dose of the same drug, administered to the same patients.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephens et al. (US 2009/0012136 A1; 2009; IDS reference).
Stephens teaches methods of treating thrombosis and cardiovascular diseases using antithrombotic agents (abstract). Stephens discusses the use of aspirin to benefit patients with cardiovascular disease.  However, some patients are resistant to aspirin, some are aspirin sensitive and cannot avail themselves of the cardiovascular protection provided by aspirin [0010].  
[0028] FIG. 4 provides graphs depicting the antithrombotic activity of 100 nM or 350 nM ifetroban (103) versus aspirin in healthy volunteers (FIG. 4A) and aspirin-intolerant (AERD)-asthmatic patients (FIG. 4B) as determined using a perfusion chamber assay. The inhibition of thrombosis is shown as a reduction in the fluorescence intensity as compared to controls.  [By the Examiner’s calculation 100nM ifetroban corresponds to 44 ng/ml; 350 nM corresponds to 154 ng/mL.]
[0029] FIG. 5 provides bar graphs showing the antithrombotic activity of 1 µM, 100 nM, and 350 nM ifetroban (103) versus aspiring in healthy volunteers (FIG. 5A) and aspirin-intolerant (AERD)-asthmatic patients (FIG. 5B) as determined using a collagen-induced platelet aggregation assay. As shown, a statistically significant inhibition of collagen-induced platelet aggregation was shown at concentrations >100 nM in both normal volunteers (P=0.0281) and AERD patients. NS indicates not significant.
[0031] FIG. 7 provides graphs depicting the antithrombotic activity of 1 µM, 350 nM, and 100 nM ifetroban versus aspirin in healthy volunteers (FIG. 7A) and aspirin-intolerant (AERD)-asthmatic patients (FIG. 7B) as determined by an arachidonic acid-induced platelet aggregation assay.
Each of these examples described by the above figures utilize ifetroban in aspirin-intolerant AERD-asthmatic patient.  However, the Examiner construes the examples, which use of ifetroban in these AERD patients, to correspond to in vitro testing demonstrating inhibition of platelet aggregation.  Thus, Stephens does not explicitly teach administration to AERD patients.  However, because most patients that respond to aspirin do not need alternative antithrombitic agents, the teaching of ifetroban administration to patients with thrombosis or cardiovascular disease (see claims 33 & 35), is focused on patients that do not respond to aspirin or have aspirin intolerance, such as those with AERD.  Thus, from the teachings of Stephens, it would have been obvious to one of ordinary skill in the art to apply the therapy taught with ifetroban to patients having AERD (and thrombosis and/or cardiovascular disease).  The motivation would have been to treat the thrombosis or cardiovascular disease in the particular subset of patients for which responsiveness is demonstrated in the figures, and patients that would have naturally been selected from these teachings.
Regarding the dose of ifetroban, tablets of ifetroban comprise about 200-250 mg of ifetroban [0098]. Suitable daily dosages include the range between 200 and 500 mg [0102], which substantially overlap with the claimed range, rendering obvious dosing of about 200 mg/day.  The Examiner further notes that the 200-250 mg anticipates about 200 mg based on the definition of about in US 5,558,071 (col. 5, lines 14-15), which indicates that “about” includes from one half to twice the value it qualifies (i.e., from -50% to +100% of the numerical value); thus about 200 mg recited in claim 20 embraces the range 100-400 mg (the instant specification has no disclosed definition of about).

See MPEP 2144.05 (I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Thus, the daily dosages of claims 1, 4, 5 & 6 are prima facie obvious.  
Regarding claim 21, plasma concentrations about 154 ng/ml is taught (claim 33; see also amounts from [0025]), rendering this plasma level and similar or higher amounts obvious.  Thus, plasma levels within the range of claim 2 are indicated, rendering administration of dosages that achieve the plasma levels of claim 2 prima facie obvious. 
Regarding ifetroban sodium required by claim 22, [0059] teaches ifetroban includes ifetroban and ifetroban sodium, rendering use of ifetroban sodium obvious.

Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clinical Trials.gov  (“Trial to Determine the Safety of Oral Ifetroban in Patients With a History of Aspirin Exacerbated Respiratory Disease”; First Posted: 2014 Aug 13; ClinicalTrials.gov Identifier: NCT02216357; https://clinicaltrials.gov/ct2/show/NCT02216357; accessed 1/12/2017; IDS reference) (NCT02216357) as applied to claims 21-22 above, and further in view of Stephens et al. (US 2009/0012136 A1; 2009; IDS reference).
The teachings of the clinical trial, NCT02216357, is set forth above.  It might be argued that the ifetroban plasma levels required by claim 21 are not taught.  Regarding claim 22, the sodium salt of ifetroban is not taught.  
The teachings of Stephens is set forth above.  Stephens discusses levels of ifetroban in the plasma of AERD patients that achieve the anti-thrombosis effect (the mechanism of action for ifetroban is thromboxane receptor antagonists, title of Stephens); the clinical trial names platelet aggregation inhibitors.  Thus, the mechanism of action is taken as the same for each.  Accordingly, plasma levels achieving thrombosis by Stephens are relevant to the trial of Stephens.  It would have been obvious to select dosing, such as that which achieves the 154 ng/ml claimed amount of Stephens for the dosing of ifetroban in therapy of AERD, including the range 200-250 mg taught, which reads on about 200 mg of claim 20.
Regarding the sodium salt of ifetroban, this salt is taught as embraced within the meaning of ifetroban by Stephens.  It is clear that the sodium salt would also achieve the same therapeutic outcome of AERD therapy.  Thus, use of the sodium salt of ifetroban would have been an obvious salt form of the same drug.

Double Patenting
Claims 20-22 of this application is patentably indistinct from claims 20-22 of Application No. 17/705557. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 20-22 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 20-22 of copending Application No. 17/705557 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611